                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JEFFREY BATISTA,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-19-113
                                                 §
CHRISTIN CARTER, et al.,                         §
                                                 §
       Defendants.                               §


                            MEMORANDUM OPINION AND ORDER

       Pending before the court is a motion to dismiss by defendants Christin Carter and Jhillian

Tillis (“Defendants”) (Dkt. 5). Plaintiff Jeffrey Batista has not responded to the motion. Having

considered the motion, record, and applicable law, the court is of the opinion that Defendants’

motion should be GRANTED.

                                        I. BACKGROUND

       This lawsuit asserts a procedural due process claim under 42 U.S.C. § 1983 (2010).1 Dkt. 1.

The 314th Judicial District Court of Harris County, Texas, terminated the parent-child relationships

between Batista and his four children on August 3, 2017. In the Interest of L.M.R.B., No. 14-18-

00024-CV, 2018 Tex. App. LEXIS 1176, at *1 (Tex. App.—Houston [14th Dist.] Feb. 13, 2018, pet.

denied) (mem. op.) (per curiam). Under Texas law, Batista had a right to file a notice of appeal by

August 23, 2017, but he made no such filing “until January 8, 2018, which was 138 days past the




       1
        Batista proceeds pro se. The court “construe[s] the pleadings of pro se litigants broadly in
deference to their status.” Pleasant v. Texas, 134 F.3d 1256, 1258 (5th Cir. 1998) (citing Maleng
v. Cook, 490 U.S. 488, 493, 109 S. Ct. 1923 (1989)).
deadline.”2 Id., at *1–2. Accordingly, Texas’s Fourteenth Court of Appeals dismissed Batista’s

appeal for lack of jurisdiction.3 Id., at *2. The Texas Supreme Court subsequently denied Batista’s

petition for review. In the Interest of L.M.R.B., No. 18-0161, 2018 Tex. LEXIS 1079, at *1

(Oct. 19, 2018).

        Batista filed his complaint against Defendants in this court on January 10, 2019 (Dkt. 1).4

He seeks § 1983 relief “for deprivation of rights” and believes Defendants should be “liable for

misconduct for not following Texas Family Code 161.001 for reunification of [his] children.”

Dkt. 1. Defendants now move for dismissal under Federal Rule of Civil Procedure 12 for lack of

subject matter jurisdiction and failure to state a claim upon which relief can be granted. Dkt. 5.

                                     II. STANDARD OF REVIEW

A.      Lack of Subject Matter Jurisdiction

        Rule 12(b)(1) allows a party to seek dismissal of an action for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). Federal courts “have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331 (2013).

Federal-question jurisdiction “exists only in those cases in which a well-pleaded complaint

establishes either that federal law creates the cause of action or that the plaintiff's right to relief


        2
        The court observes that Batista was represented by counsel on his August 23, 2017, notice-
of-appeal filing deadline. Batista’s “appointed trial counsel filed a motion to withdraw on August
15, 2017,” but the trial court did not grant that motion until October 11, 2017. In the Interest of
L.M.R.B., 2018 Tex. App. LEXIS 1176, at *1.
        3
         After the appellate court gave Batista an opportunity to demonstrate “meritorious grounds
for retaining the appeal,” Batista’s attorney filed a response indicating he agreed that the court lacked
jurisdiction. In the Interest of L.M.R.B., 2018 Tex. App. LEXIS 1176, at *2.
        4
        At the motion to dismiss stage, the court takes all facts alleged in the complaint as true.
Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir.
1982).
                                               2
necessarily depends on resolution of a substantial question of federal law.” Willis of Tex., Inc. v.

Stevenson, No. H-09-cv-0404, 2009 WL 7809247, at *4 (S.D. Tex. May 26, 2009) (Ellison, J.).

       “In determining whether the court has subject matter jurisdiction, [it] must accept as true the

allegations set forth in the complaint.” Crane v. Johnson, 783 F.3d 244, 250–51 (5th Cir. 2015).

“A trial court may find that subject matter jurisdiction is lacking based on ‘(1) the complaint alone;

(2) the complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.’” Randall D.

Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 762 (5th Cir. 2011) (quoting Barrera-Montenegro v.

United States, 74 F.3d 657, 659 (5th Cir. 1996)).

B.     Failure to State a Claim

       Rule 8(a)(2) requires that the pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A party against whom claims

are asserted may move to dismiss those claims when the nonmovant has failed “to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Twombly,

550 U.S. at 555 (citations omitted). While the allegations need not be overly detailed, a plaintiff’s

pleading must provide the grounds for his entitlement to relief. Id. That “requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.; see

also Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009). “[C]onclusory allegations or legal
                                                  3
conclusions masquerading as factual conclusions will not suffice to prevent a motion to dismiss.”

Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993). Instead, “[a] claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

       Evaluating a motion to dismiss is “a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. at 679. “Ultimately, the question for a

court to decide is whether the complaint states a valid claim when viewed in the light most favorable

to the plaintiff.” NuVasive, Inc. v. Renaissance Surgical Ctr. N., L.P., 853 F. Supp. 2d 654, 658

(S.D. Tex. 2012) (Ellison, J.).

                                          III. ANALYSIS

       Defendants move for dismissal under both Rule 12(b)(1) and Rule 12(b)(6). Dkt. 5. “When

a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the court should consider

the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). Accordingly, the court first considers Defendants’

argument that the court lacks subject matter jurisdiction over Batista’s claim.

A.     Lack of Subject Matter Jurisdiction

       Defendants move to dismiss under Rule 12(b)(1) because “the Rooker-Feldman doctrine . . .

bars a federal court from entertaining collateral attacks on state court judgments.” Dkt. 5 at 4.

Under this doctrine, “lower federal courts are precluded from exercising appellate jurisdiction over

final state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463, 126 S. Ct. 1198 (2006) (per

curiam).

       A federal complainant cannot circumvent this jurisdictional limitation by asserting
       claims not raised in the state court proceedings or claims framed as original claims
       for relief. If the district court is confronted with issues that are “inextricably
                                                  4
        intertwined” with a state judgment, the court is in essence being called upon to
        review the state-court decision, and the originality of the district court’s jurisdiction
        precludes such a review.

United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994) (internal quotations omitted).

        The Supreme Court has cautioned that “Rooker-Feldman . . . is a narrow doctrine.” Lance,

546 U.S. at 464. In the Fifth Circuit, it “applies only in circumstances closely akin to those

addressed in the Rooker5 and Feldman6 decisions, in which a party suffered an adverse final

judgment rendered by a state’s court of last resort, and then initiated proceedings in a lower federal

court seeking review and reversal of the state-court judgment.” Ill. Cent. R.R. Co. v. Guy, 682 F.3d

381, 390 (5th Cir. 2012).

        Batista’s federal complaint was filed subsequent—and not parallel—to the state action.7 In

it, Batista alleges that Defendants’ “misconduct for not following Texas Family Code 161.001 for

reunification of [his] children” deprived him of his civil rights, forming the basis of his § 1983 claim.

Dkt 1. To support his assertion, Batista alleges that “defendants have no factual grounds to produce

a claim why [his] children shouldn’t be return [sic] to [his] care.” Id. Defendants argue that “[a]ny

        5
         Rooker v. Fidelity Trust Co., 263 U.S. 413, 416, 44 S. Ct. 149 (1923), held that “[t]he
jurisdiction possessed by the District Courts is strictly original,” and Congress vested appellate
authority “to reverse or modify” state-court judgments only in the Supreme Court.
        6
         District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486, 103 S. Ct. 1303
(1983), held that district courts lack subject matter jurisdiction “over challenges to state court
decisions in particular cases arising out of judicial proceedings even if those challenges allege that
the state court’s action was unconstitutional. Review of those decisions may be had only in [the
Supreme Court].”
        7
         The Rooker-Feldman doctrine does not deprive a district court of jurisdiction “when the
state proceedings are still on appeal.” Gross v. Dannatt, 736 F. App’x 493, 494–95 (5th Cir. 2018)
(per curiam). When Batista filed his federal complaint, however, the Texas Supreme Court already
had denied his petition for review. See In the Interest of L.M.R.B., No. 18-0161, 2018 Tex. LEXIS
1079, at *1 (Oct. 19, 2018) (denying review prior to Batista’s January 10, 2019, federal filing).
Thus, Batista “suffered an adverse final judgment rendered by [Texas’s] court of last resort,” Ill.
Cent. R.R., 682 F.3d at 390, and the Rooker-Feldman doctrine applies, Gross, 736 F. App’x at 494.
                                                  5
complaint regarding the constitutionality of the termination proceedings would have been an issue

for an intermediate state appellate court, and the Texas Supreme Court, which had jurisdiction to

review the district court’s order.” Dkt. 5 at 4.

        The court agrees with Defendants. Batista’s constitutional claim stems from the removal of

his children and termination of his parental rights. Batista’s arguments that Defendants failed to

follow Texas law to reunify him with his children and have insufficient grounds to keep his children

from his care make his § 1983 claim “inextricably intertwined” with the state-court proceedings.

Entertaining Batista’s claim would require the court to review the merits of the state court’s

termination proceedings, and “[t]his the District Court may not do.” Feldman, 460 U.S. at 482 n.16.

        State courts are competent to hear federal constitutional claims, id., and Batista’s

intermediate- and high-court appellate opportunities were the appropriate points at which to raise his

due-process concerns. “Thereafter, recourse at the federal level is limited solely to an application

for a writ of certiorari to the United States Supreme Court. The casting of a complaint in the form

of a civil rights action cannot circumvent this rule.” Liedtke v. State Bar of Tex., 18 F.3d 315, 317

(5th Cir. 1994).

        Because the Rooker-Feldman doctrine proscribes Batista’s collateral attack on the state-court

judgment, the court finds it lacks subject matter jurisdiction over this lawsuit. Accordingly, the court

GRANTS Defendant’s motion to dismiss pursuant to Rule 12(b)(1).8




        8
         Defendants assert a second argument for dismissal under Rule 12(b)(1): “claims made
against state officials, in their official capacities, are barred by Eleventh Amendment immunity.”
Dkt. 5 at 5. Because the Rooker-Feldman doctrine compels dismissal, the court declines to consider
Defendants’ additional theory.
                                                     6
B.     Failure to State a Claim

       Defendants also move to dismiss under Rule 12(b)(6) by asserting qualified immunity.

Dkt. 5 at 8. With no subject matter jurisdiction over this lawsuit, the court will not address

Defendants’ attack on the merits. Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977).

                                       IV. CONCLUSION

       Defendants’ motion to dismiss is GRANTED pursuant to Rule 12(b)(1). This action is

DISMISSED WITHOUT PREJUDICE. Defendants’ request for attorneys’ fees is DENIED.

       It is so ORDERED.

       Signed at Houston, Texas, on April 12, 2019.



                                            ___________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                                7
